Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we remand this case to the Court of Appeals for consideration, as on leave granted, of the issues not addressed by that Court during its initial review of this case. With regard to the defendant’s challenge to costs, leave to appeal is denied, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals. The motion to amend the application for leave to appeal is denied.